Citation Nr: 0202856	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  94-30 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to Muscle Group XIX, currently 
rated 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
hypertension, currently rated 10 percent disabling. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder and, if so, whether all of the evidence of 
record both old and new warrants the grant of service 
connection.

(The issues of entitlement to an increased rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 70 percent disabling, entitlement to service 
connection for a low back disorder, entitlement to temporary 
total ratings based upon treatment received from 
November 19, 1990, to March 18, 1991, and from April 22, 
1994, to August 12, 1994, and entitlement to an effective 
date earlier than April 9, 1997, for the award of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU) will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Buffalo, New 
York, and Portland, Oregon, Regional Offices of the 
Department of Veterans Affairs (VA).  

In a March 1991 rating decision, the Buffalo, New York 
Regional Office denied reopening the veteran's claim for 
entitlement to service connection for a low back disorder and 
denied increased ratings for his service-connected PTSD, 
residuals of a shrapnel wound to the left kidney, and 
hypertension.  A statement of the case was issued in April 
1991 and the veteran perfected his appeal as to these matters 
in July 1991.

In a February 1995 rating decision, the Buffalo, New York 
Regional Office denied entitlement to increased ratings for 
service-connected PTSD and hypertension, denied entitlement 
to a TDIU, and denied entitlement to temporary total ratings 
based upon medical treatment from November 19, 1990, to March 
18, 1991, and from April 22, 1994, to August 12, 1994.  A 
statement of the case as to the issues of entitlement to a 
TDIU, and entitlement to temporary total ratings based upon 
medical treatment from November 19, 1990, to March 18, 1991, 
and from April 22, 1994, to August 12, 1994, was issued in 
November 1995 and the veteran perfected his appeal as to 
these matters in February 1996.

In April 1998, the veteran's claims folder was transferred to 
the Portland, Oregon Regional Office (RO).  In a December 
1999 rating decision, the RO, inter alia, granted entitlement 
to an increased 70 percent rating for PTSD and entitlement to 
a TDIU, effective from April 9, 1997.  The Board notes that 
as a higher schedular evaluation for PTSD is possible, the 
issue of entitlement to an increased rating remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the December 1999 rating decision 
represents a complete resolution of the matter on appeal as 
to the issue of entitlement to TDIU.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Board notes, 
however, that in February 2000 the veteran submitted a notice 
of disagreement as to the effective date assigned for the 
award of entitlement to TDIU.  A statement of the case was 
issued in July 2000 and he perfected his appeal as to this 
matter in August 2000.

In November 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  Although the 
veteran and his representative only addressed the issue of 
entitlement to an earlier effective date, the Board finds the 
veteran's request for a personal hearing before a member of 
the Board has been satisfied.

Upon further review of the evidentiary record, the Board 
notes a September 1969 rating decision granted entitlement to 
service connection for the residuals of a shrapnel wound to 
the left abdomen and left kidney and that the disability was 
rated as an injury to Muscle Group XIX.  Although the issue 
on appeal was developed as entitlement to an increased rating 
for the residuals of a shrapnel injury to the left kidney, 
the Board finds the matter is more appropriately styled as 
entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to Muscle Group XIX.  

The Board notes, however, that the veteran's statements and 
the October 1996 and June 1998 VA examination reports may be 
construed as raising a claim for entitlement to service 
connection for a genitourinary disorder secondary to a 
shrapnel wound to the left kidney.  Although a May 1993 
hearing officer's decision and an April 1997 supplemental 
statement of the case denied entitlement to an increased 
rating based upon genitourinary symptoms, the determinations 
did not address the issue of entitlement to service 
connection.  Therefore, this matter is referred to the RO for 
appropriate action.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for service-connected 
PTSD, entitlement to service connection for a low back 
disorder, entitlement to temporary total ratings based upon 
treatment received from November 19, 1990, to March 18, 1991, 
and from April 22, 1994, to August 12, 1994, and entitlement 
to an effective date earlier than April 9, 1997, for the 
award of TDIU pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim as to the issues 
addressed in this decision and of the action to be taken by 
VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected residuals of a shrapnel wound to Muscle 
Group XIX are manifested a superficial scar to the left flank 
that is tender and painful without evidence of a severe 
muscle injury.

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected hypertension is presently controlled with 
medication and is manifested by blood pressure readings which 
are predominantly less than diastolic blood pressure of 
110 millimeters and systolic blood pressure of 200 
millimeters.

5.  In November 1981, the RO denied entitlement to service 
connection for a low back disorder.

6.  The evidence submitted since the November 1981 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected residuals of a 
shrapnel wound to Muscle Group XIX have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.56 (effective before and after July 3, 1997); 
38 C.F.R. § 4.73, Diagnostic Code 5319 (2001).

2.  The criteria for a separate 10 percent disability rating 
for the veteran's service-connected residuals of a shrapnel 
wound to Muscle Group XIX have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001); Esteban v. Brown, 6 Vet. App. 
259, 261-262 (1994).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective before and 
after January 12, 1998).

4.  The November 1981 rating decision that denied entitlement 
to service connection for a low back disorder is final.  
38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. § 19.192 (1981); 
(currently 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.1103 (2001)).

5.  Evidence submitted since the November 1981 rating 
decision is new and material and the claim for entitlement to 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1991 and November 1995 statements of the case and 
the May 1993, May 1996, and April 1997 supplemental 
statements of the case adequately notified the veteran of the 
evidence necessary to substantiate the claims and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the issues 
addressed in this decision have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations pertinent to the issues addressed in this 
decision in December 1990, October 1996, and June 1998 and 
that adequate medical opinions have been obtained.  Although 
the veteran's service-connected residuals of a shrapnel wound 
to Muscle Group XIX and hypertension were last evaluated in 
June 1998, the Boards finds there is no indication these 
disorders have increased in severity since then and that the 
available medical evidence as to these matters is sufficient 
for adequate rating determinations.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
issues addressed in this decision.  In light of the notice 
and development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the issues 
addressed in this decision would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran.  Further development and further 
expending of VA's resources is not warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorders constitute the same disability or the same 
symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 
259, 261-262 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).


Injury to Muscle Group XIX
Background

Service medical records show that in June 1968 the veteran 
sustained a shrapnel wound to the left flank.  It was noted 
that an exploratory laparotomy evacuated a retroperitoneal 
hematoma and repaired a laceration to the lower pole of the 
left kidney.  It was also noted that the veteran's 
postoperative course had been benign.  Hospital records dated 
from July to August 1968 noted a physical examination was 
within normal limits except for a well-healed midline scar to 
the abdomen and a healed 4-centimeter healed wound to the 
left posterior flank.  It was noted that studies revealed a 3 
millimeter piece of shrapnel in the parenchyma of the lower 
pole of the left kidney and that the hospital course had been 
entirely benign except for subjective complaints of left 
flank pain.  The discharge diagnosis was shrapnel wound to 
the left flank, improved.

VA examination in July 1969 noted a shrapnel wound to the 
abdomen and left loin with a well-healed, nontender 17 
centimeter midline abdominal scar and a well-healed, 
nontender 2 by 2.5 centimeter scar to the left costo-
vertebral angle.  The diagnoses included shrapnel wound to 
the left kidney with no residuals and a surgical scar to the 
abdomen.

A September 1969 rating decision granted entitlement to 
service connection for the residuals of a shrapnel wound to 
the left kidney and assigned a 30 percent disability rating 
under the criteria for injuries to Muscle Group XIX.

In November 1990, the veteran, inter alia, requested 
entitlement to an increased rating for his service-connected 
"left kidney condition."  

VA examination in December 1990 included diagnoses of shell 
fragment wounds to the left flank and kidney with laparotomy 
and retained shell fragment.

A September 1991 VA urology service report noted the veteran 
was status post shrapnel injury to the left kidney but that 
he denied flank pain.  The diagnoses included voiding 
difficulty.

At a personal hearing in July 1996 the veteran testified that 
he experienced throbbing pain in the area of the left kidney.  
He stated that he had learned to live with the pain but that 
he occasionally took medication for it.  

During VA examination in October 1996 the veteran complained 
of voiding problems and pain associated with his shrapnel 
wound.  He stated that sometimes he experienced tenderness to 
the scar, especially if he did any lifting.  He reported that 
once a small abscess developed on the scar and that a piece 
of metal came out that looked like shrapnel.  The examiner 
noted a 21-centimeter well-healed surgical scar in midline of 
the abdomen that was moderately tender to palpation.  The 
diagnoses included shrapnel wound to the left kidney with 
moderately tender surgical scar and a reported decreased 
kidney function.  

During VA examination in June 1998 the veteran complained of 
tenderness to the left flank scar but stated his abdominal 
scar was asymptomatic.  He reported he had difficulty with 
movement as a result of the scar and that he experienced 
muscle pain in the area of the scar.  The examiner noted a 1 
by 2-centimeter scar to the left flank over the paraspinous 
musculature that was tender to palpation.  The left 
paraspinous muscular group in the area was also somewhat 
tender.  It was noted the abdominal scar was well healed and 
nontender but somewhat dimpled.  The diagnoses included left 
flank shrapnel wounds with residual chronic muscular spasm 
and residual loss of range of motion of the lumbar spine.  

Analysis

The Board notes that during this appeal the rating criteria 
for muscle injuries were revised.  See 62 Fed. Reg. 30327-28 
(June 3, 1997).  The Court has held that where the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas, supra.  Therefore, the 
veteran's increased rating claim will be considered under 
both the old and new law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

The revised VA regulations provide that for ratings purposes 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (2001).

The Rating Schedule provides that a moderately severe muscle 
injury is manifested by objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  See 38 C.F.R. 
§ 4.56 (effective before and after July 3, 1997).

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

The Rating Schedule provides ratings for injury to the 
muscles of the abdominal wall when there is evidence of 
slight ( 0 percent), moderate (10 percent), moderately severe 
(30 percent) or severe (50 percent) muscle injury.  
Diagnostic Code 5319 (2001).  It is noted that muscle group 
XIX describes the muscles of the abdominal wall and includes 
the rectus abdominis, external oblique, internal oblique, 
transversalis, and the quadratus lumborum.  The function of 
this muscle group is for support and compression of the 
abdominal wall and lower thorax, flexion and lateral motions 
of spine, and synergists in strong downward movements of arm.

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran sustained a deep 
penetrating wound to Muscle Group XIX.  The Board finds, 
however, that there is no evidence of a severe muscle injury.  
Service records are indicative of deep penetrating wound but 
there is no objective evidence of extensive, ragged, 
depressed or adherent scars of skin to indicate wide damage 
to muscle groups in the track of the missile or intermuscular 
trauma and no evidence of moderate or extensive loss of deep 
fascia or muscle substance on palpation.  The veteran's 
hospital course was described as entirely benign except for 
subjective complaints of left flank pain.  A July 1969 VA 
examination noted a shrapnel wound to the left kidney with no 
residuals.  Therefore, the Board finds entitlement to a 
rating in excess of 30 percent under the old or new criteria 
is not warranted for the residuals of a shrapnel wound to 
Muscle Group XIX.

The Board finds, however, that a separate 10 percent 
disability rating is warranted for the veteran's left flank 
scar as this disorder does not constitute the same disability 
or manifestations addressed in the rating for the injury to 
Muscle Group XIX.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001); Esteban, 6 Vet. App. at 261-262.  The Board 
notes that persuasive VA medical evidence demonstrates 
objective findings that the veteran's superficial left flank 
scar is tender and painful. 

The Board also notes that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher ratings for the veteran's 
residuals of a shrapnel wound to Muscle Group XIX. 

Hypertension
Background

VA examination in July 1969 included a diagnosis of 
hypertension.  Sitting blood pressure findings of 160/100 
were reported.  

A September 1969 rating decision, inter alia, granted 
entitlement to service connection for hypertension.  A 10 
percent disability rating was assigned.  

VA medical records dated in April 1987 show the veteran was 
treated for hypertension.  Blood pressure findings of 160/90 
and 140/90 were reported.  The report indicates the veteran 
was provided medication.

VA examination in September 1987 included a diagnosis of 
hypertension.  Sitting blood pressure findings of 170/100 and 
recumbent blood pressure findings of 164/100 were reported.

VA examination in September 1989 included a diagnosis of 
hypertension.  Blood pressure findings of 140/90 were 
reported.

VA examination in December 1990 included a diagnosis of 
hypertension controlled by medication.  Sitting blood 
pressure findings of 132/88, recumbent blood pressure 
findings of 130/84, standing blood pressure findings of 
138/94, sitting after exercise blood pressure findings of 
150/90, and 2 minutes after exercise blood pressure findings 
of 140/88 were reported.

At a personal hearing in August 1991 the veteran testified 
that his hypertension disorder was aggravated by his service-
connected PTSD.  He stated his doctors had recently increased 
his medication because his blood pressure readings had been 
higher than normal.  He reported he had experienced periods 
of dizziness.  

At a personal hearing in July 1996 the veteran testified that 
he believed a rating in excess of 10 percent was warranted 
for his service-connected hypertension.  He stated that his 
most recent blood pressure reading had been 145/98.

On the occasion of a VA examination in October 1996, the 
veteran reported he took daily medication to control his 
hypertension.  The examiner noted blood pressure findings of 
124/90.  The diagnoses included hypertension, secondary to 
kidney damage as a result of a shrapnel wound, on medication.

VA outpatient treatment records dated in June 1997 included a 
diagnosis of hypertension with good control on medication.  
The examiner noted blood pressure findings of 137/75.  A 
December 1997 report noted a diagnosis of hypertension, well 
controlled.  The examiner noted blood pressure findings of 
121/75.

VA cardiology examination in June 1998 noted a diagnosis of 
longstanding hypertension which was and had been well 
controlled with medication.  It was noted there was no 
evidence of any heart disease, cardiomegaly, or cardiac 
symptoms.  The examiner noted blood pressure findings of 
130/79.

Analysis

The Board notes that regulations pertaining to the evaluation 
of diseases affecting the cardiovascular system, including 
hypertension, were revised, effective January 12, 1998.  See 
Karnas 1 Vet. App. at 312-313.  Therefore, the veteran's 
increased rating claim will be considered under both the old 
and new law.

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998). 

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters or 
greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 
90 millimeters.  Id.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  The medical 
evidence does not demonstrate predominant diastolic pressure 
of 110 or more or systolic pressure of 200 or more.  
Therefore, the Board must conclude that an increased rating 
for the veteran's service-connected hypertension is not 
warranted under the rating criteria effective before or after 
January 12, 1998.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for hypertension.

New and Material Evidence Claim 
Filed Prior to August 29, 2001

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claims must 
be considered based upon the law effective prior to that 
revision.

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The Federal Circuit Court overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2001).

Evidence Received Prior to November 1981

Service medical records dated in October 1968 show the 
veteran complained of back pain which had persisted since he 
was wounded by shrapnel in Vietnam.  An examiner noted the 
veteran had very limited range of motion and seemed to be in 
a great deal of pain.  The diagnosis was muscle spasm.  
Records dated in November 1968 noted the veteran complained 
of intractable pain but that x-rays were negative.  The 
veteran's June 1969 separation examination revealed a normal 
clinical evaluation of the spine and musculoskeletal system.  

During VA examination in July 1969 the veteran reported that 
his back had troubled him in service and that he was 
experiencing present back problems.  The examination included 
an evaluation of the veteran's musculoskeletal system but no 
report indicative of a present back disorder was provided.

Private medical records dated in February 1981 included a 
diagnosis of mechanical instability of a chronic nature with 
superimposed acute strain and instability secondary to 
spondylosis and reflected a scoliosis deformity.  It was 
noted that the veteran had reported a history of back pain 
onset while convalescing from a shrapnel injury with 
subsequent episodes of having his back go out approximately 
3 to 4 times per year.  It was also noted that the veteran 
complained of left lower back pain subsequent to an 
automobile accident the previous day and that he reported he 
had been treated approximately 2 years earlier and informed 
that his back problems would be chronic.

VA orthopedic examination in October 1981 included diagnoses 
of recurrent episodes of low back pain, presently 
symptomatic, possible disc disease, and spondylolysis by x-
ray report.  It was the examiner's opinion that there was no 
specific relationship between the veteran's low back pain and 
his shrapnel wound.  The examiner reported that while the 
violence of a shrapnel wound could have caused disc-like 
episodes that spondylolysis was usually attributed to some 
sort of a stress fracture due to a developmental or 
congenital weakness or defect in the pars interarticularis.

In November 1981, the RO denied the veteran's claim for 
entitlement to service connection for a low back disorder.  
It was noted that the evidence of record did not demonstrate 
a chronic low back disorder had been incurred in or 
aggravated by active service and that there was no specific 
relationship between the veteran's shrapnel wound and his low 
back pain.


Evidence Received After November 1981

In April 1986 the veteran submitted additional private 
medical records dated in February 1981.  The records included 
diagnoses of acute low back strain due to a motor vehicle 
accident which had aggravated an old problem and chronic 
unstable lumbar spine.  It was noted that the veteran 
reported a history of back pain onset while convalescing from 
a shrapnel injury and that the veteran had been treated 
approximately 2 1/2 years earlier because of a work-related 
back injury.  It was also noted that the veteran worked as a 
wood cutter and had been generally able to sustain an active 
life.

VA medical records dated after November 1981 indicate 
complaint and treatment for low back disorders without 
opinion as to etiology.

During a June 1998 VA muscle examination the veteran 
complained of muscle pain in the area of his left flank scar 
with occasional muscle spasms and localized tenderness.  The 
diagnoses included left flank shrapnel wounds with residual 
chronic muscular spasm and residual loss of range of motion 
of the lumbar spine.

Analysis

In a November 1981 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disorder.  The veteran was notified by 
correspondence dated November 20, 1981, but did not appeal.  
Therefore, the determination is final.  38 U.S.C.A. § 4005(c) 
(West 1976); 38 C.F.R. § 19.192 (1981); (currently 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.1103 (2001)).

The Board notes that the November 1981 rating decision was 
based upon a determination that the evidence of record did 
not demonstrate a chronic low back disorder had been incurred 
in or aggravated by active service and that there was no 
specific relationship between the veteran's shrapnel wound 
and his low back pain.  The evidence added to the claims file 
since that decision includes the veteran's statements in 
support of the claim and post-service medical treatment 
reports.

Based upon the evidence of record, the Board finds that the 
June 1998 VA muscle examination findings of left flank 
shrapnel wounds with residual chronic muscular spasm and 
residual loss of range of motion of the lumbar spine 
represent new evidence which when considered in light of 
applicable VA law bears directly and substantially upon the 
specific matter under consideration.  See 38 C.F.R. 
§ 3.156(a).  As "new and material" evidence has been 
submitted, the claim is reopened.

As a general rule, the credibility of evidence is presumed 
when determining whether to reopen a claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). The Board notes, 
however, that while the June 1998 VA muscle examination 
findings relate a low back disorder to the veteran's service-
connected shrapnel wound, the report does not indicate the 
examiner reviewed the veteran's claim file or considered the 
extent, if any, to which the veteran's reported symptoms are 
attributable to his congenital back disorder or to post-
service back injuries.  Therefore, the Board finds additional 
development is required prior to a determination on the 
merits.


ORDER

Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to Muscle Group XIX is denied.

Entitlement to a separate 10 percent disability rating for 
service-connected residuals of a shrapnel wound to Muscle 
Group XIX is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an increased rating for service-connected 
hypertension is denied.

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder, the claim is reopened and to this extent the appeal 
is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

